******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
   DAVID W. COLEMAN v. SUSAN COLEMAN
                (AC 35306)
              Beach, Sheldon and Bishop, Js.
       Argued May 15—officially released July 15, 2014

 (Appeal from Superior Court, judicial district of
Danbury, Hon. Sidney Axelrod, judge trial referee.)
Daniel J. Klau, for the appellant (plaintiff).
Helen Allen, for the appellee (defendant).
                          Opinion

   BISHOP, J. The plaintiff, David W. Coleman, appeals
from the judgment of the trial court dissolving his mar-
riage to the defendant, Susan Coleman, and entering
related financial orders. On appeal, the plaintiff claims
that the court abused its discretion in awarding the
defendant one half of the balance of a $1 million inheri-
tance received by the plaintiff during the course of their
marriage. We affirm the judgment of the trial court.
   In its December 11, 2012 memorandum of decision
dissolving the parties’ marriage, the court found the
following relevant facts. The parties were married on
June 27, 1975, and, during the course of the marriage,
they had two children, the younger of whom was nine-
teen years old at the time of the dissolution. In 1983,
after the birth of the parties’ older child, the defendant
stopped working outside the home and remained a full-
time homemaker throughout the marriage. The parties
separated in July, 2010, when the defendant moved to
New Mexico to reside with her parents. In New Mexico,
the defendant began work, earning a gross weekly
income of $424. That employment ceased, however, due
to her employer’s bankruptcy. The court found that the
defendant has an earning capacity of $400 per week.
   As of 2012, the plaintiff was employed as a consulting
programmer for IBM earning an annual salary of
approximately $186,264, plus bonus. In 2012, the plain-
tiff’s gross salary and bonus totaled $3758 per week
before deductions. In his financial affidavit, the plaintiff
reported that his net weekly income in 2012 was approx-
imately $2846. In 2007, the plaintiff received an inheri-
tance of approximately $1 million from his mother’s
estate. In the ensuing years prior to the marital dissolu-
tion, the principal of this inheritance was substantially
diminished due to market conditions and investment
choices. As of the date of the marital dissolution, the
plaintiff had $184,886 of this inheritance in a Morgan
Stanley IRA and $592,627 in a separate Morgan Stanley
account. The defendant, as well, received funds from
her family, approximately $119,000, during the mar-
riage. By the time of the marital dissolution, however,
these funds had been depleted by expenditures for fam-
ily needs.
   At the time of the judgment of dissolution, the parties
had several joint bank accounts and their family home
had a fair market value of $300,000, subject to certain
liens and home equity lines totaling $34,763.1 Further-
more, the plaintiff owned two cars, personal items, mul-
tiple checking accounts, multiple IRA accounts, an IBM
401 (K), an IBM pension, multiple brokerage accounts,
an IBM Employee Stock Purchase Plan, a Morgan Stan-
ley account, and another investment account account
with an aggregate value, in accordance with the plain-
tiff’s financial affidavit, of $2,359,635.42.
   The court ordered the plaintiff to pay the defendant
$132,619 in exchange for all of her rights, title, and
interest in and to the family home, and alimony in the
amount of $1000 per week. Additionally, the court
ordered, inter alia, an equal division of all bank
accounts, brokerage accounts, and IRA accounts,
including the two Morgan Stanley accounts holding the
balance of the inheritance that the plaintiff had received
from his mother. This appeal followed. Additional facts
will be set forth as necessary.
   The sole issue on appeal is whether the court abused
its discretion in awarding the defendant one half of the
remaining balance of the inheritance that the plaintiff
had received in 2007. Specifically, the plaintiff argues
that the court abused its discretion by dividing his inher-
itance in half without any evidence that the defendant
contributed to its acquisition, preservation, or apprecia-
tion. In addition, the plaintiff asks this court to con-
clude, as a matter of policy, that there is a difference
between inherited property and other types of property
subject to the equitable distribution factors under Gen-
eral Statutes § 46b-81 (c) and, accordingly, that inher-
ited assets should be treated in a manner unlike other
assets subject to distribution at the time of marital dis-
solution.
   At the outset, we set forth the applicable standard
of review. ‘‘An appellate court will not disturb a trial
court’s orders in domestic relations cases unless the
court has abused its discretion or it is found that it
could not reasonably conclude as it did, based on the
facts presented. . . . In determining whether a trial
court has abused its broad discretion in domestic rela-
tions matters, we allow every reasonable presumption
in favor of the correctness of its action.’’ (Internal quota-
tion marks omitted.) Gervais v. Gervais, 91 Conn. App.
840, 843, 882 A.2d 731, cert. denied, 276 Conn. 919, 888
A.2d 88 (2005). ‘‘In reviewing the trial court’s decision
under [the abuse of discretion] standard, we are cogni-
zant that [t]he issues involving financial orders are
entirely interwoven. The rendering of judgment in a
complicated dissolution case is a carefully crafted
mosaic, each element of which may be dependent on
the other.’’ (Internal quotation marks omitted.) Id., 844.
   We turn now to the relevant legal principles that
govern the plaintiff’s claim on appeal. ‘‘The division of
property . . . in dissolution proceedings [is] governed
by . . . [§] 46b-81 (a).’’ (Internal quotation marks omit-
ted.) Light v. Grimes, 136 Conn. App. 161, 167, 43 A.3d
808, cert. denied, 305 Conn. 924, 47 A.3d 885 (2012).
Section 46b-81 (a) provides in relevant part: ‘‘At the
time of entering a decree . . . dissolving a marriage
. . . the Superior Court may assign to either the hus-
band or wife all or any part of the estate of the other.
. . .’’ Additionally, ‘‘§ 46b-81 (c) directs the court to
consider numerous separately listed criteria in distrib-
uting marital property at the time of the dissolution
judgment.’’ Cottrell v. Cottrell, 133 Conn. App. 52, 56, 33
A.3d 839 (2012). Section 46b-81 (c) provides in relevant
part: ‘‘In fixing the nature and value of the property, if
any, to be assigned, the court . . . shall consider the
length of the marriage, the causes for the . . . dissolu-
tion of the marriage . . . the age, health, station, occu-
pation, amount and sources of income, vocational skills,
employability, estate, liabilities and needs of each of
the parties and the opportunity of each for future acqui-
sition of capital assets and income. The court shall also
consider the contribution of each of the parties in the
acquisition, preservation or appreciation in value of
their respective estates.’’
   Importantly, ‘‘[a] fundamental principle in dissolution
actions is that a trial court may exercise broad discre-
tion in . . . dividing property as long as it considers all
relevant statutory criteria.’’ (Internal quotation marks
omitted.) Boyne v. Boyne, 112 Conn. App. 279, 282, 962
A.2d 818 (2009). ‘‘While the trial court must consider the
delineated statutory criteria [when allocating property],
no single criterion is preferred over others, and the
court is accorded wide latitude in varying the weight
placed upon each item under the peculiar circum-
stances of each case. . . . In dividing up property, the
court must take many factors into account. . . . A trial
court, however, need not give each factor equal weight
. . . or recite the statutory criteria that it considered
in making its decision or make express findings as to
each statutory factor.’’ (Citations omitted; internal quo-
tation marks omitted.) Lopiano v. Lopiano, 247 Conn.
356, 374–75, 752 A.2d 1000 (1998). ‘‘Generally, we will
not overturn a trial court’s division of marital property
unless it misapplies, overlooks, or gives a wrong or
improper effect to any test or consideration which it
was [its] duty to regard. . . . We must, however, con-
sider, the paramount purpose of a property division
pursuant to a dissolution proceeding [which] is to
unscramble existing marital property in order to give
each spouse his or her equitable share at the time of
dissolution.’’ (Internal quotation marks omitted.) Rozsa
v. Rozsa, 117 Conn. App. 1, 4, 977 A.2d 722 (2009).
   In the present case, the court’s memorandum of deci-
sion dissolving the parties’ marriage had two distin-
guishable sections. In the initial section, the court set
forth its factual findings. At the end of this section, the
court indicated that it had ‘‘considered the provisions
of § 46b-81 (c) regarding the issue of property division.’’
Subsequently, in the second section, the court set forth
six orders regarding the dissolution of the parties’ mar-
riage and the distribution of marital assets. The court’s
memorandum of decision reflects that the court consid-
ered the statutory criteria set forth in § 46b-81 (c) when
it awarded the defendant one half of the remaining
inheritance from the plaintiff’s Morgan Stanley
accounts. Although the law does not require the court
to make express findings as to each of the statutory
criteria set forth in § 46b-81 (c) so long as the court
considers all of the statutory factors, the court’s deci-
sion contains references to the parties’ health, the
amount and sources of their respective incomes and
the defendant’s earning capacity, and the estates and
needs of each of the parties. Additionally, as noted, the
court affirmed that it did, indeed, consider all of the
factors set forth in § 46b-81 (c) in formulating its orders.
On the basis of these considerations, we do not find
any abuse of discretion by the court in its award to the
defendant of an amount equal to one half of the plain-
tiff’s remaining inheritance as part of its equitable distri-
bution power under § 46b-81 (a). We conclude,
therefore, that in framing its property distribution
awards, the court did not abuse its discretion.
   Nor are we persuaded by the plaintiff’s policy argu-
ment. As noted, the plaintiff urges this court to conclude
that when one spouse inherits from his or her family,
the amount of that inheritance should be separated
from other assets acquired during the course of the
marriage and the court, in treating an inherited asset,
should place particular weight on the failure of the
noninheriting spouse to contribute at all to the acquisi-
tion of the inheritance. It is noteworthy that in making
this argument, the plaintiff would have this court ignore
his own lack of participation in the acquisition of this
inherited asset.
  In sum, although the plaintiff concedes, as he must,
that an inheritance received by one of the parties before
the dissolution of a marriage constitutes part of that
person’s estate subject to assignment under § 46b-81,
the plaintiff would have this court carve out a special
exception for inheritances under § 46b-81 in light of
the trial court’s statutory obligation to consider the
contribution of each of the parties to the acquisition,
preservation, or appreciation in value of their estates.
Acceding to the plaintiff’s argument would require this
court to modify and not merely interpret statutory law.
Such a measure is beyond the ambit of the judiciary.
See, e.g., State v. DeJesus, 288 Conn. 418, 456 n.25,
953 A.2d 45 (2008) (‘‘under [the] separation of powers
provisions of [the] state and federal constitutions the
task of the legislative branch is to draft and enact stat-
utes, and the task of the judicial branch is to interpret
and apply them in the context of specific cases’’ [inter-
nal quotation marks omitted]). Drafting and modifying
legislation is uniquely the function of the legislative
branch. If the plaintiff wishes for inheritances to be
given special consideration under § 46b-81, his argu-
ment should be made to the branch of government
charged with enacting statutes and not to the branch
charged with faithfully applying the law.
  The judgment is affirmed.
  In this opinion the other judges concurred.
  1
    There was an additional encumbrance of $25,000, which the court attrib-
uted solely to the plaintiff. This determination is not at issue in this appeal.